Citation Nr: 0924912	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of an upper 
jaw injury, to include the loss of upper teeth.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1944 to August 
1946 and again from October 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision, which denied the 
benefits sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no showing that the Veteran sustained an injury to 
the face in service resulting in dental trauma; there is no 
showing that the Veteran's claimed residuals of an upper jaw 
injury, to include the loss of tooth 10, are the result of 
substance loss of body of the maxilla or mandible; any tooth 
extraction of tooth 10 occurred before the Veteran had 
attained 180 days of active service; and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of an upper jaw injury, to include the loss of 
upper teeth, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C. §§ 1110, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.381, 4.150, 17.161 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Veteran is claiming entitlement to service connection for 
a dental disability secondary to dental trauma in service.  
In this regard, the Court has specifically held that a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment.  See Mays v. Brown, 5 
Vet. App. 302 (1993).  Thus, in the current case, 
adjudication of the Veteran's claim for service connection 
must also include consideration of service connection for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 71.161.  See also 
Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) 
(holding that the Board is required to consider a veteran's 
claim under all applicable provisions of law and regulation 
whether or not the claimant specifically raises the 
applicable provision); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Under current VA 
regulations, compensation is only available for certain types 
of dental and oral conditions listed under 38 C.F.R. § 4.150, 
such as impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla.  See Byrd v. 
Nicholson, 19 Vet. App. 388 (2005) (discussing history of 
38 C.F.R. § 3.381, 4.150).  Compensation is available for 
loss of teeth only if such is due to loss of substance of 
body of maxilla or mandible.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913.  Otherwise, a veteran may be entitled 
to service connection for dental conditions including 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease, for the sole 
purposes of receiving VA outpatient dental services and 
treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 17.161.  

The Veteran has not alleged that he lost substance of the 
body of the maxilla or mandible or any other potentially 
compensable dental condition.  Instead, he contends that 
during his second period of service he was playing baseball 
on the 2nd U.S. Marine Division team and was struck in the 
face with a baseball, which caused injury to a tooth holding 
an already existing bridge.  As a result, the Veteran asserts 
that the dentist removed his bridge and gave him a partial 
plate.  At no time did the Veteran allege that this trauma 
caused him to lose a tooth.  

A review of the Veteran's service treatment records reveals 
that his entrance examination was conducted in October 1950.  
According to a separate dental examination, dated in October 
1950, the Veteran was missing teeth 1, 7, 8, 9, 14, 16, 19, 
and 30.  The service records are completely silent as to 
explicit treatment for dental injuries caused by a baseball 
injury.  A treatment note, dated in December 1950, indicates 
that a partial maxillary denture replacement was molded for 
teeth 7, 8, 9, 10, and 14.  This is the first treatment 
record which indicates that tooth 10 was missing.  Treatment 
records, dated in June 1951, also show treatment for teeth 7, 
8, 9, and 10 in June 1951, wherein tooth 10 was indicated as 
missing and it was denoted that he was being measured for a 
new dental prosthetic.  In July 1951, the dental prosthetic 
was inserted.  Again, the service records are silent as how 
tooth 10 was lost (i.e. whether it was lost as a result of 
trauma to the face or extricated for some other reason).  The 
dental portion of the Veteran's November 1951 separation 
examination indicates that the Veteran's four upper, front 
teeth, teeth 7, 8, 9, and 10, were missing but there is no 
mention that a bridge was inserted in place of these teeth.  

Post-service medical records reveal that the Veteran sought 
dental treatment for unspecified dental caries in February 
2004.  He continued to seek intermittent VA dental care from 
February 2004 to July 2005 for treatment of dental caries of 
various teeth and for a dental disorder NOS.  It is noted 
that he was seen in the dental clinic as a Class VI under 
38 C.F.R. § 17.161 as his dental condition was complicating 
stomach problems he was being treated for at the VA medical 
center.  In July 2005, an additional referral was requested 
to continue dental treatment.  No referral is located in the 
claims file and it appears that treatment stopped at that 
time.  

With respect to the Veteran's allegations, a layman is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of a disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh the testimony and make a credibility determination 
as to whether the evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Like the varicose veins in Barr or a dislocated shoulder in 
Jandreau, it would appear that an injury to the face, to 
include the loss of teeth, is a condition capable of lay 
diagnosis.  See Espiritu, supra.  See also Woelhaert v. 
Nicholson, 21 Vet. App. 456 (2007).  The Board finds the 
Veteran is competent to allege that he suffered an in-service 
injury to his face.  However, once competency has been 
established, the Board must turn to the question of whether 
the Veteran is credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")). 
See also Barr, supra.  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

The only record indicative of a baseball injury is a note 
dated in June 1951 wherein the examiner provided that the 
Veteran injured his heel while playing baseball.  Conversely, 
the service treatment records are completely silent as to any 
facial injury.  While the evidence shows that the Veteran 
received a partial maxillary denture in December 1950 and was 
fitted for a new dental prosthetic in June 1951, there is no 
indication that this was the result of in-service trauma to 
his face.  

The evidence does not show that the Veteran suffered loss of 
substance of body of maxilla or mandible during service and 
he has not alleged as much.  Without this evidence, such a 
claim cannot succeed.  See 38 C.F.R. § 4.150.  Thus, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a dental disability for compensation purposes.   

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment. 

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381.  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  Id.   

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated during 
active service.  When applicable, VA will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  See 
38 C.F.R. § 3.381(a) and (b).  The condition of teeth and 
periodontal tissues at the time of entry into active duty 
must be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
See 38 C.F.R. § 3.381(c).   
 
The following principles apply to dental conditions noted at 
entry and treated during service: 

(1) Teeth noted as normal at entry will be service- 
connected if they were filled or extracted after 180 
days or more of active service. 
 
(2) Teeth noted as filled at entry will be service- 
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service. 
 
(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service. However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected. 
 
(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service. 
 
(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service. 
 
(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

Further, veterans having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment (Classes I, II (a)-(c), and IIR).  38 C.F.R. 
§ 17.161(a)-(f).  Veterans may also be authorized for dental 
treatment if their non-dental service-connected disabilities 
are aggravated by a dental condition (Class III).  38 C.F.R. 
§ 17.161(g).  Additionally, veterans who receive 100 percent 
by schedular evaluation for service-connected disabilities or 
individual unemployability are authorized to receive any 
dental treatment (Class IV).  38 C.F.R. § 17.161(h).  
Veterans also participating in a rehabilitation program may 
be unauthorized for dental service if it is determined such 
treatment is necessary (Class V).  38 C.F.R. § 17.161(i).  
Finally, dental treatment may be allowed when it is 
determined to be "medically necessary," i.e., when a dental 
condition is clinically determined to be complicating a 
medical condition currently under treatment (Class VI).  
38 C.F.R. § 17.161(j).  

The Veteran's October 1950 enlistment examination notes that 
the Veteran's dental condition met "dental standards."  In 
a separate October 1950 dental examination, as provided 
above, the following missing teeth were noted:  teeth 1, 7, 
8, 9, 14, 16, 17, 19, and 30.  As there is a clear notation 
that these teeth were missing at service entrance, they 
cannot be service connected for treatment purposes.  See 
38 C.F.R. § 3.381(c)(6).  

However, as also noted above, the service treatment records 
indicate that the Veteran lost tooth 10 inservice.  These 
records reveal that he received a partial maxillary denture 
for teeth 7, 8, 9, and 10 in December 1950.  As such, the 
Veteran lost tooth 10 at some point between service entrance, 
in October 1950, and December 1950.  An additional note also 
reveals that the Veteran was fitted for an additional dental 
prosthetic in June 1951 and actually received the prosthetic 
in July 1951.  There is no mention in the treatment records 
as to whether the tooth was extracted or lost for some other 
reason.  However, assuming that the tooth was extracted 
during service, a grant of service connection for treatment 
purposes is not permissible because the tooth extraction 
occurred before the Veteran had attained 180 days of active 
service.  See 38 C.F.R. § 3.381(d)(1).  Indeed, his active 
service began in October 1950 and the extraction, assuming 
that the Veteran had tooth 10 extracted, was performed on or 
before December 1950.  None of the other criteria under 
38 C.F.R. § 3.381 have been satisfied here.  

The Board notes that 38 C.F.R. § 17.161 sets forth classes of 
eligibility for dental treatment.  The Veteran does not have 
a service-connected compensable or non-compensable dental 
condition, as set forth under 38 C.F.R. § 4.150.  He does not 
satisfy the criteria for Classes I, II (a)-(c), and IIR.  
38 C.F.R. § 17.161(a)-(f).  He is not service connected for 
other non-dental disabilities nor has it been indicated that 
a service connected disability has been aggravated by a 
dental condition.  As such, the criteria for Classes III and 
IV are not satisfied.  38 C.F.R. § 17.161(g) and (h).  There 
is no indication that he has been admitted into a 
rehabilitation program under 38 U.S.C. Chapter 31 and, 
therefore, he is not entitled to receive dental services as a 
Class V.  38 C.F.R. § 17.161 (i).  

Finally, the VA records indicate that the Veteran received 
dental treatment from February 2004 through July 2005 wherein 
he was treated under Class VI.  The treatment notes indicate 
that he was referred to the dental clinic because his dental 
condition was complicating a stomach condition for which he 
was being treated.  In July 2005, the records show that an 
updated referral was needed for continued dental treatment.  
However, no referral was made.  This seems to show that the 
dental condition causing his stomach problems had been 
rectified.  There are no current medical records indicating 
that continued dental treatment was necessary to assuage any 
additional medical problems for which he was being treated at 
the VA medical center.  As such, the criteria under Class VI 
are no longer satisfied.  38 C.F.R. § 17.161(j).  Based upon 
the foregoing, the Board finds that a preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a dental disability for VA treatment 
purposes.  

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for a dental 
disability, to include for compensation and VA outpatient 
treatment purposes.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for residuals of an upper 
jaw injury, to include the loss of tooth 10, for VA 
compensation and dental treatment purposes, is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


